DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Response to Restriction on 09/30/2022.
Response to Arguments
Applicant’s arguments, see page 1, filed 09/30/2022, with respect to the restriction election with traverse have been fully considered and are persuasive.  The Requirement for Restriction on 07/01/2022 has been withdrawn. 
Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10, lines 5, 7 and 8 recites “the circuitry”, which should be –the forming circuitry-- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Claim 11, line 2 recites “the circuitry”, which should be –the forming circuitry-- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim 12 is objected to because of the following informalities: Claim 12, line 1 recites “the circuitry”, which should be –the forming circuitry-- because in this way was previously presented this term in the claim.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 10,079,603), in view of Apostol et al. (US 7,157,937), hereinafter Apostol, and further in view of Xiao et al. (US 2011/0149456), hereinafter Xiao.
Regarding claim 1, Panigrahi discloses (see figures 1-5) an integrated circuit device (figure 1, part 100)(column 3; lines 32-36; an integrated circuit (IC) 100) comprising: a driver circuit (figure 1, part 104) (column 3; lines 46-49; The IO ring 104 also includes a pre-driver 108, a driver circuit 110 (hereinafter “driver 110”), and second and third functional circuits 112 and 114); and a switches (figure 2, parts 212, 214, 232 and 234) that, based on configuration (figure 2, part through MSEL1-4) of the switches (figure 2, parts 212, 214, 232 and 234)(column 4; lines 1-26; The driver 110 is a multi-functional driver that is operable in multiple signaling modes, including first through third modes. In the presently preferred embodiment, the first mode is a differential signaling mode, the second mode is a single-ended current signaling mode, and the third mode is a single-ended voltage signaling mode… The driver 110 operates in one of the first through third modes based on the logic states of the first through third select signals MSEL1-MSEL3), causes the driver circuit (figure 1, part 104) of the integrated circuit device  (figure 1, part 100) to function as: one or more single-ended voltage-mode driver circuits in a first configuration (figure 5, part 110; third mode [single-ended voltage signaling mode])(columns 10-11; lines 27-67 and 1-44; the driver 110 operating in the third mode, i.e., the single-ended voltage signaling mode, in accordance with an embodiment of the present invention); a current-mode driver in a second configuration (figure 4, part 110; second mode [single-ended current signaling mode]) (columns 9-10; lines 20-67 and 1-26; the driver 110 operating in the second mode, i.e., the single-ended current signaling mode, in accordance with an embodiment of the present invention); a differential driver circuit in a third configuration (figure 3, part 110; first mode [differential signaling mode]) (columns 8-9; lines 6-67 and 1-19; the driver 110 operating in the first mode, i.e., the differential signaling mode, in accordance with an embodiment of the present invention).
Panigrahi does not expressly disclose a via layer that, based on a via configuration of the via layer; and a high voltage overstress protection circuit in a fourth via configuration.
Apostol teaches (see figures 1-34) an integrated circuit device (figure 1, part 10)(column 5; lines 54-65; the integrated circuit device 10 of FIG. 1 consists of a logic array 11 comprised of a multiplicity of logic cells 12 with metal connection layers, a multiplicity of configurable RAM blocks 13, a configurable ROM block 14, clock phase lock loops 19, which drive a configurable clock distribution structure 16, a built-in microprocessor 17 and a multiplicity of configurable I/O cells 15, each with associated I/O pads 18) comprising: a driver circuit (figure 4, part I/O cell)(column 6; lines 30-42; The I/O cells consist of differential receivers 40, an analog driver 41, tristate buffers 42, input buffers 43, and boundary scan JTAG interface 44, configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry); and a via layer (figure 4, parts 45) that, based on a via configuration of the via layer (figure 4, parts 45) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Xiao teaches (see figures 1-5) a high voltage overstress protection circuit (figure 2, part 200; at protection mode)(paragraph [0015]; multiplexing a protection transistor between a protection mode and a current mirror mode are provided. The various modes of the protection transistor may enable the protection transistor to operate continually in a saturation region while protecting the integrated circuits from damage caused by electrically overstressing components. In various embodiments, maintaining the protection transistors in a saturation region may lower an output capacitance associated with the integrated circuit. As the output capacitance is lowered, higher frequency data transmission may be accomplished. In example embodiments, an integrated circuit may be endowed with one or more of the disclosed components and may be employed to perform one or more methods as disclosed herein.) in a fourth via configuration (figure 3, part 300 [protection mode])(paragraphs [0026]-[0028]; When the data input or data signal is low, the protection transistor M4 may operate in a protection mode. The switching module 202 may operate the protection transistor M4 in the protection mode by switching the gate of the protection transistor to an appropriate voltage. The voltage may maintain the protection transistor in its saturation region).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Panigrahi and Apostol with the overstress protection features as taught by Xiao and obtain an integrated circuit device comprising: a driver circuit; and a via layer that, based on a via configuration of the via layer, causes the driver circuit of the integrated circuit device to function as: one or more single-ended voltage-mode driver circuits in a first via configuration; a current-mode driver in a second via configuration; a differential driver circuit in a third via configuration; and a high voltage overstress protection circuit in a fourth via configuration, because it provides efficient overstress protection in order to avoid damage in the circuit (paragraph [0003]).
Regarding claim 2, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 1). Further, Panigrahi discloses (see figures 1-5) the driver circuit (figure 1, part 104) comprises a pre-driver (figures 1 and 2, part 108), a voltage and current bias generator (figure 2, part voltage and current bias generator that generate Vb1/Vpb1 and Vb2/Vpb2)(column 5; lines 9-67; a first bias generator (not shown)… a second bias generator (not shown)), a common-mode feedback circuit (figure 2, part a common-mode feedback circuit that generate Vb1/Vpb1 and Vb2/Vpb2)( column 5; lines 9-67; a common mode feedback (CMFB) circuit (not shown)), a plurality of transistors (figure 2, parts 216, 218, 224, 226, 252/254 and 256/258), or a combination thereof  (figure 2).
Regarding claim 3, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 2). Further, Panigrahi discloses (see figures 1-5) the integrated circuit device (figure 1, part 100) is configured to operate using multiple power supply values (figure 2, parts VDDE, Vb1, Vb2, Vpb1 and Vpb2), wherein the multiple power supply values (figure 2, parts VDDE, Vb1, Vb2, Vpb1 and Vpb2) comprise at least a voltage (figure 2, parts VDDE, Vb1, Vb2, Vpb1 and Vpb2) greater than a voltage threshold for the plurality of transistors (figure 2, parts voltage threshold of 216, 218, 224, 226, 252/254 and 256/258).
Regarding claim 4, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 1). Further, Panigrahi discloses (see figures 1-5) the first configuration  (figure 5, part 110; third mode [single-ended voltage signaling mode]) comprises a first configuration (figure 5, part 110; third mode [single-ended voltage signaling mode])(columns 10-11; lines 27-67 and 1-44; the driver 110 operating in the third mode, i.e., the single-ended voltage signaling mode, in accordance with an embodiment of the present invention) of the switches (figures 2 and 5, parts 212, 214, 232 and 234), the second configuration (figure 4, part 110; second mode [single-ended current signaling mode]) comprises a second configuration (figure 4, part 110; second mode [single-ended current signaling mode]) (columns 9-10; lines 20-67 and 1-26; the driver 110 operating in the second mode, i.e., the single-ended current signaling mode, in accordance with an embodiment of the present invention) of the switches (figures 2 and 4, parts 212, 214, 232 and 234), the third configuration (figure 3, part 110; first mode [differential signaling mode]) comprises a third configuration (figure 3, part 110; first mode [differential signaling mode]) (columns 8-9; lines 6-67 and 1-19; the driver 110 operating in the first mode, i.e., the differential signaling mode, in accordance with an embodiment of the present invention) of the switches (figures 2 and 3, parts 212, 214, 232 and 234), and wherein the first configuration (figure 5, part 110; third mode [single-ended voltage signaling mode])  of the switches (figures 2 and 5, parts 212, 214, 232 and 234), the second configuration (figure 4, part 110; second mode [single-ended current signaling mode]) of the switches (figures 2 and 4, parts 212, 214, 232 and 234), the third configuration (figure 3, part 110; first mode [differential signaling mode]) of the switches (figures 2 and 3, parts 212, 214, 232 and 234), are different  (figures 3-5). Panigrahi does not expressly disclose via, configuration of via sites in the via layer; and the fourth via configuration comprises a fourth configuration of the via sites in the via layer, and the fourth via configuration of the via sites.
Apostol teaches (see figures 1-34) via configuration (figure 4, parts 45)  comprises a configuration of via sites in the via layer  (figure 4, parts 45), and the via sites, are different (figure 4, parts 45; different based on the configuration of 46) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Xiao teaches (see figures 1-5) the fourth configuration  (figure 3, part 300 [protection mode])(paragraphs [0026]-[0028]; When the data input or data signal is low, the protection transistor M4 may operate in a protection mode. The switching module 202 may operate the protection transistor M4 in the protection mode by switching the gate of the protection transistor to an appropriate voltage. The voltage may maintain the protection transistor in its saturation region).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Panigrahi and Apostol with the overstress protection features as taught by Xiao and obtain the first via configuration comprises a first configuration of via sites in the via layer, the second via configuration comprises a second configuration of the via sites in the via layer, the third via configuration comprises a third configuration of the via sites in the via layer, and the fourth via configuration comprises a fourth configuration of the via sites in the via layer, and wherein the first via configuration of via sites, the second via configuration of via sites, the third via configuration of the via sites, and the fourth via configuration of the via sites, are different, because it provides efficient overstress protection in order to avoid damage in the circuit (paragraph [0003]).
Regarding claim 5, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 1). However, Panigrahi does not expressly disclose the via layer comprises a plurality of vertical segments, a plurality of horizontal segments. or a combination thereof.
Apostol teaches (see figures 1-34) the via layer (figure 4, parts 45) comprises a plurality of vertical segments (figure 23, parts 232[23a] and 235 and 240[23b]), a plurality of horizontal segments (figure 4, parts 233) or a combination thereof (column 13; lines 54-67; two lower layers of long horizontal and vertical segments. A repeating pattern of long horizontal and vertical segments, where at each location such as shown in the diagram, one of the horizontal and vertical segments ends).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 6, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 5). However, Panigrahi does not expressly disclose the plurality of vertical segments, the plurality of horizontal segments, or a combination thereof, are connected using one or more jumpers.
Apostol teaches (see figures 1-34) the plurality of vertical segments (figure 28, part 280), the plurality of horizontal segments (figure 28, part 282), or a combination thereof (figure 28), are connected using one or more jumpers (figure 28, part 284)(column 15, lines 4-13; The third layer also contains long horizontal jumpers 284 connected to the ends of two long vertical segments on the second layer and short horizontal jumpers 287 connected to jumpers on the second layer).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 7, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 6). Further, Panigrahi discloses (see figures 1-5) reconfiguring the switches (figures 2 and 4, parts 210, 212, 214, 232 and 234), and wherein the reconfiguring (figures 2 and 4, part through 210, 212, 214, 232 and 234) results in connecting or disconnecting a pre-driver(figures 1 and 2, part 108) of the driver circuit (figure 1, part 104), a voltage and current bias generator (figure 2, part voltage and current bias generator that generate Vb1/Vpb1 and Vb2/Vpb2)(column 5; lines 9-67; a first bias generator (not shown)… a second bias generator (not shown)) of the driver circuit (figure 1, part 104), a common-mode feedback circuit (figure 2, part a common-mode feedback circuit that generate Vb1/Vpb1 and Vb2/Vpb2)( column 5; lines 9-67; a common mode feedback (CMFB) circuit (not shown)) of the driver circuit (figure 1, part 104), a plurality of transistors (figure 2, parts 216, 218, 224, 226, 252/254 and 256/258) of the driver circuit (figure 1, part 104), or a combination thereof, based on the reconfiguration of the switches (figures 2 and 4, parts 210, 212, 214, 232 and 234). However, Panigrahi does not expressly disclose the jumpers allow reconfiguring the via layer, and based on the reconfiguration of the via layer.
Apostol teaches (see figures 1-34) the jumpers (figure 28, part 284) allow reconfiguring the via layer (figure 4, parts 45), and  based on the reconfiguration of the via layer (figure 4, parts 45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol and obtain the jumpers allow reconfiguring the via layer, and wherein the reconfiguring results in connecting or disconnecting a pre-driver of the driver circuit, a voltage and current bias generator of the driver circuit, a common-mode feedback circuit of the driver circuit, a plurality of transistors of the driver circuit, or a combination thereof, based on the reconfiguration of the via layer, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 8, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 1). However, Panigrahi does not expressly disclose the via layer is associated with a single photomask.
Apostol teaches (see figures 1-34) the via layer (figure 4, parts 45) is associated with a single photomask (column 1; lines 25-58; contain logic cells that further contain look up tables and interconnects, which may be patterned by a single via mask…The current invention provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages over FPGAs or significant reduction in the number of required masks compared with Standard Cell solutions).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 9, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 1). Further, Panigrahi discloses (see figures 1-5) the integrated circuit device (figure 1, part 100) comprises a multiplexer circuit (figure 2, part 210), wherein the multiplexer circuit (figure 2, part 210) allows a dynamic configuration of the first configuration  (figure 5, part 110; third mode [single-ended voltage signaling mode]), the second configuration  (figure 5, part 110; third mode [single-ended voltage signaling mode]), the third configuration (figure 3, part 110; first mode [differential signaling mode]). However, Panigrahi does not expressly disclose via and the fourth via configuration.
Apostol teaches (see figures 1-34) via configuration (figure 4, parts 45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Xiao teaches (see figures 1-5) the fourth configuration (figure 3, part 300 [protection mode])(paragraphs [0026]-[0028]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Panigrahi and Apostol with the overstress protection features as taught by Xiao and obtain the integrated circuit device comprises a multiplexer circuit, wherein the multiplexer circuit allows a dynamic configuration of the first via configuration, the second via configuration, the third via configuration, or the fourth via configuration, because it provides efficient overstress protection in order to avoid damage in the circuit (paragraph [0003]).
Regarding claim 11, Panigrahi and Apostol teach everything claimed as applied above (see claim 10). Further, Panigrahi discloses (see figures 1-5) the circuitry (figure 1, part 104). However, Panigrahi does not expressly disclose a fourth via configuration of the plurality of via configurations that causes the portion of the circuitry to provide voltage overstress protection.
Apostol teaches (see figures 1-34) via configuration of the plurality of via configurations  (figure 4, parts through configuration at 45) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Xiao teaches (see figures 1-5) a fourth configuration (figure 3, part 300 [protection mode])(paragraphs [0026]-[0028]; When the data input or data signal is low, the protection transistor M4 may operate in a protection mode. The switching module 202 may operate the protection transistor M4 in the protection mode by switching the gate of the protection transistor to an appropriate voltage. The voltage may maintain the protection transistor in its saturation region) that causes the portion of the circuitry (figure 2, part 200) to provide voltage overstress protection (figure 2, part 200; at protection mode) (paragraph [0015]; multiplexing a protection transistor between a protection mode and a current mirror mode are provided. The various modes of the protection transistor may enable the protection transistor to operate continually in a saturation region while protecting the integrated circuits from damage caused by electrically overstressing components. In various embodiments, maintaining the protection transistors in a saturation region may lower an output capacitance associated with the integrated circuit. As the output capacitance is lowered, higher frequency data transmission may be accomplished. In example embodiments, an integrated circuit may be endowed with one or more of the disclosed components and may be employed to perform one or more methods as disclosed herein).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Panigrahi and Apostol with the overstress protection features as taught by Xiao and obtain  a fourth via configuration of the plurality of via configurations that causes the portion of the circuitry to provide voltage overstress protection, because it provides efficient overstress protection in order to avoid damage in the circuit (paragraph [0003]).
Regarding claim 14, Panigrahi discloses (see figures 1-5) a configurable circuit (figure 1, part 100), comprising: a circuit (figure 1, part 104) comprising a pre-driver  (figures 1 and 2, part 108), a voltage and current bias generator (figure 2, part voltage and current bias generator that generate Vb1/Vpb1 and Vb2/Vpb2)(column 5; lines 9-67; a first bias generator (not shown)… a second bias generator (not shown)), a common-mode feedback circuit (figure 2, part a common-mode feedback circuit that generate Vb1/Vpb1 and Vb2/Vpb2)( column 5; lines 9-67; a common mode feedback (CMFB) circuit (not shown)), a plurality of transistors (figure 2, parts 216, 218, 224, 226, 252/254 and 256/258), or a combination thereof (figure 2); and a plurality of switches (figure 2, parts 212, 214, 232 and 234) (column 4; lines 1-26; The driver 110 is a multi-functional driver that is operable in multiple signaling modes, including first through third modes. In the presently preferred embodiment, the first mode is a differential signaling mode, the second mode is a single-ended current signaling mode, and the third mode is a single-ended voltage signaling mode… The driver 110 operates in one of the first through third modes based on the logic states of the first through third select signals MSEL1-MSEL3) connected to at least a portion of the circuit (figure 1, part 104) to implement: a single-ended voltage-mode driver circuit in a first configuration (figure 5, part 110; third mode [single-ended voltage signaling mode])(columns 10-11; lines 27-67 and 1-44; the driver 110 operating in the third mode, i.e., the single-ended voltage signaling mode, in accordance with an embodiment of the present invention); a current-mode driver in a second configuration (figure 4, part 110; second mode [single-ended current signaling mode]) (columns 9-10; lines 20-67 and 1-26; the driver 110 operating in the second mode, i.e., the single-ended current signaling mode, in accordance with an embodiment of the present invention); a differential driver circuit in a third configuration (figure 3, part 110; first mode [differential signaling mode]) (columns 8-9; lines 6-67 and 1-19; the driver 110 operating in the first mode, i.e., the differential signaling mode, in accordance with an embodiment of the present invention).
Panigrahi does not expressly disclose a plurality of vias connected to at least a portion of the circuit to implement; and a high voltage overstress protection circuit in a fourth configuration.
Apostol teaches (see figures 1-34) a plurality of vias (figure 4, parts 45) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array) connected to at least a portion of the circuit (figure 4, part I/O cell) to implement (figure 4, parts 45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Xiao teaches (see figures 1-5) a high voltage overstress protection circuit (figure 2, part 200; at protection mode)(paragraph [0015]; multiplexing a protection transistor between a protection mode and a current mirror mode are provided. The various modes of the protection transistor may enable the protection transistor to operate continually in a saturation region while protecting the integrated circuits from damage caused by electrically overstressing components. In various embodiments, maintaining the protection transistors in a saturation region may lower an output capacitance associated with the integrated circuit. As the output capacitance is lowered, higher frequency data transmission may be accomplished. In example embodiments, an integrated circuit may be endowed with one or more of the disclosed components and may be employed to perform one or more methods as disclosed herein.) in a fourth configuration (figure 3, part 300 [protection mode])(paragraphs [0026]-[0028]; When the data input or data signal is low, the protection transistor M4 may operate in a protection mode. The switching module 202 may operate the protection transistor M4 in the protection mode by switching the gate of the protection transistor to an appropriate voltage. The voltage may maintain the protection transistor in its saturation region).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Panigrahi and Apostol with the overstress protection features as taught by Xiao and obtain a configurable circuit, comprising: a circuit comprising a pre-driver, a voltage and current bias generator, a common-mode feedback circuit, a plurality of transistors, or a combination thereof; and a plurality of vias connected to at least a portion of the circuit to implement: a single-ended voltage-mode driver circuit in a first configuration; a current-mode driver in a second configuration; a differential driver circuit in a third configuration; and a high voltage overstress protection circuit in a fourth configuration, because it provides efficient overstress protection in order to avoid damage in the circuit (paragraph [0003]).
Regarding claim 15, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 14). Further, Panigrahi discloses (see figures 1-5) the plurality of switches (figure 2, parts 212, 214, 232 and 234) turn the plurality of transistors to an ON mode (figure 4, parts 220, 222, 228 and 230) in the second configuration (figure 4, part 110; second mode [single-ended current signaling mode]) (columns 9-10; lines 20-67 and 1-26; the driver 110 operating in the second mode, i.e., the single-ended current signaling mode, in accordance with an embodiment of the present invention), wherein the ON mode causes the configurable circuit (figure 1, part 100) to form at least one current mirror (figure 4, part current mirror generated by 220/222; I3 = I4 = 0.5 mA)(columns 9 and 10; lines 20-67 and 1-26). However, Panigrahi does not expressly disclose the plurality of vias.
Apostol teaches (see figures 1-34) the plurality of vias (figure 4, parts 45) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 16, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 14). Further, Panigrahi discloses (see figures 1-5) the common-mode feedback circuit (figure 2, part a common-mode feedback circuit that generate Vb1/Vpb1 and Vb2/Vpb2) causes a common mode of an output signal of the configurable circuit to be biased (figure 2, part a common-mode feedback circuit that generate Vb1 and Vb2) within a specified range (column 5; lines 9-67; a common mode feedback (CMFB) circuit (not shown) generates the first bias voltage Vb1. The common mode feedback (CMFB) circuit may include an operational amplifier and resistors for maintaining a stable common mode voltage (i.e., Vb1) over variations of process, the supply voltage VDDE, and temperature (PVT)).
Regarding claim 17, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 14). Further, Panigrahi discloses (see figures 1-5) the plurality of switches (figure 2, parts 212, 214, 232 and 234) connect two differential drivers (figure 4, part through 220/222 and 228/230) in the second configuration (figure 4, part 110; second mode [single-ended current signaling mode]) (columns 9-10; lines 20-67 and 1-26; the driver 110 operating in the second mode, i.e., the single-ended current signaling mode, in accordance with an embodiment of the present invention). However, Panigrahi does not expressly disclose the plurality of vias.
Apostol teaches (see figures 1-34) the plurality of vias (figure 4, parts 45) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 18, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 14). Further, Panigrahi discloses (see figures 1-5) the plurality of switches (figure 2, parts 212, 214, 232 and 234) turn at least one of the plurality of transistors to an ON mode (figure 5, parts 252/254 and 256/258) in the first configuration (figure 5, part 110; third mode [single-ended voltage signaling mode]), wherein the ON mode causes the configurable circuit (figure 1, part 100) to form the voltage-mode driver driving inputs from two independent sources of the pre-driver (figures 2 and 5, part 108; through DRV1 and DRV2) (columns 10-11; lines 27-67 and 1-44; the driver 110 operating in the third mode, i.e., the single-ended voltage signaling mode, in accordance with an embodiment of the present invention). However, Panigrahi does not expressly disclose the plurality of vias.
Apostol teaches (see figures 1-34) the plurality of vias (figure 4, parts 45) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 19, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 14). However, Panigrahi does not expressly disclose the plurality of vias turn at least a first transistor of the plurality of transistors and a second transistor of the plurality of transistors to an ON mode in the fourth configuration, wherein the ON mode causes the first transistor to connect to a lower voltage input and the second transistor to connect to a higher voltage input, wherein the lower voltage input is a voltage within a defined tolerance for the plurality of transistors, and wherein the higher voltage input is a voltage above the defined tolerance for the plurality of transistors.
Apostol teaches (see figures 1-34) the plurality of vias (figure 4, parts 45) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Xiao teaches (see figures 1-5) at least a first transistor of the plurality of transistors (figure 3, part M4) and a second transistor of the plurality of transistors to an ON mode  (figure 3, part M3) in the fourth configuration (figure 3, part 300 [protection mode]), wherein the ON mode causes the first transistor (figure 3, part M4) to connect to a lower voltage input (figure 3, part VCC) and the second transistor  (figure 3, part M3) to connect to a higher voltage input (figure 3, part higher voltage input to M3), wherein the lower voltage input (figure 3, part VCC) is a voltage within a defined tolerance for the plurality of transistors (figure 3, parts M0-M7), and wherein the higher voltage input (figure 3, part higher voltage input to M3) is a voltage above the defined tolerance for the plurality of transistors (figure 3, parts M0-M7) (paragraphs [0026]-[0028]; When the data input or data signal is low, the protection transistor M4 may operate in a protection mode. The switching module 202 may operate the protection transistor M4 in the protection mode by switching the gate of the protection transistor to an appropriate voltage. The voltage may maintain the protection transistor in its saturation region). v
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the combination of Panigrahi and Apostol with the overstress protection features as taught by Xiao and obtain the plurality of vias turn at least a first transistor of the plurality of transistors and a second transistor of the plurality of transistors to an ON mode in the fourth configuration, wherein the ON mode causes the first transistor to connect to a lower voltage input and the second transistor to connect to a higher voltage input, wherein the lower voltage input is a voltage within a defined tolerance for the plurality of transistors, and wherein the higher voltage input is a voltage above the defined tolerance for the plurality of transistors, because it provides efficient overstress protection in order to avoid damage in the circuit (paragraph [0003]).
Regarding claim 20, Panigrahi, Apostol and Xiao teach everything claimed as applied above (see claim 19). Further, Panigrahi discloses (see figures 1-5) the voltage and current bias generator  (figure 2, part voltage and current bias generator that generate Vb1/Vpb1 and Vb2/Vpb2) lowers the level of voltage to the first transistor  (figure 2, part 224; through Vb2) (column 5; lines 9-67; The second bias voltage Vb2 is at an intermediate voltage level between the supply voltage VDDE and ground. The second bias voltage V.sub.b2 may be generated by a second bias generator (not shown)).
Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 10,079,603), in view of Apostol et al. (US 7,157,937), hereinafter Apostol.
Regarding claim 10, Panigrahi discloses (see figures 1-5) a method of manufacturing an integrated circuit (figure 1, part 100)(column 3; lines 32-36; an integrated circuit (IC) 100) comprising: forming circuitry (figure 1, part 104); and produce (figure 2, part through 212, 214, 232 and 234) one of a plurality of configurations (figures 3-5) (column 4; lines 1-26; The driver 110 is a multi-functional driver that is operable in multiple signaling modes, including first through third modes. In the presently preferred embodiment, the first mode is a differential signaling mode, the second mode is a single-ended current signaling mode, and the third mode is a single-ended voltage signaling mode… The driver 110 operates in one of the first through third modes based on the logic states of the first through third select signals MSEL1-MSEL3), wherein a first configuration (figure 5, part 110; third mode [single-ended voltage signaling mode]) of the plurality of switches (figure 2, parts 212, 214, 232 and 234) configurations causes a portion of the circuitry (figure 1, part 104) to operate as a single-ended voltage-mode driver circuit (figure 5, part 110; third mode [single-ended voltage signaling mode])(columns 10-11; lines 27-67 and 1-44; the driver 110 operating in the third mode, i.e., the single-ended voltage signaling mode, in accordance with an embodiment of the present invention), wherein a second configuration (figure 4, part 110; second mode [single-ended current signaling mode])  of the plurality of switches (figure 2, parts 212, 214, 232 and 234) configurations causes the portion of the circuitry (figure 1, part 104) to operate as a current-mode driver circuit  (figure 4, part 110; second mode [single-ended current signaling mode]) (columns 9-10; lines 20-67 and 1-26; the driver 110 operating in the second mode, i.e., the single-ended current signaling mode, in accordance with an embodiment of the present invention), and wherein a third configuration  (figure 3, part 110; first mode [differential signaling mode]) of the plurality of switches (figure 2, parts 212, 214, 232 and 234) configurations causes the portion of the circuitry (figure 1, part 104) to operate as a differential driver circuit (figure 3, part 110; first mode [differential signaling mode]) (columns 8-9; lines 6-67 and 1-19; the driver 110 operating in the first mode, i.e., the differential signaling mode, in accordance with an embodiment of the present invention).
Panigrahi does not expressly disclose forming circuitry (figure 4, part I/O cell)(column 6; lines 30-42; The I/O cells consist of differential receivers 40, an analog driver 41, tristate buffers 42, input buffers 43, and boundary scan JTAG interface 44, configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry) using a first one or more masks; and forming vias using a second one or more masks to produce one of a plurality of via configurations. 
Apostol teaches (see figures 1-34) forming circuitry (figure 4, part I/O cell)(column 6; lines 30-42; The I/O cells consist of differential receivers 40, an analog driver 41, tristate buffers 42, input buffers 43, and boundary scan JTAG interface 44, configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry) using a first one or more masks (column 1; lines 25-58; contain logic cells that further contain look up tables and interconnects, which may be patterned by a single via mask… The current invention provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages over FPGAs or significant reduction in the number of required masks compared with Standard Cell solutions); and forming vias (figure 4, parts 45) using a second one or more masks (figure 4, parts 45) (column 6; lines 30-42; configurable into many different types of input, output and bi-directional I/O buffers commonly used in the industry. This configuration is accomplished by connecting a fixed set of metal segments with the selective placement of vias, an example of which is shown in FIG. 4, reference numeral 46, within the designated locations 45 within the I/O cell. Preferably, the via layer to configure the I/O cell is the same via layer used to configure the logic array) to produce one of a plurality of via configurations  (figure 4, parts through configuration at 45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol and obtain a method of manufacturing an integrated circuit comprising: forming circuitry using a first one or more masks; and forming vias using a second one or more masks to produce one of a plurality of via configurations. wherein a first via configuration of the plurality of via configurations causes a portion of the circuitry to operate as a single-ended voltage-mode driver circuit, wherein a second via configuration of the plurality of via configurations causes the portion of the circuitry to operate as a current-mode driver circuit, and wherein a third via configuration of the plurality of via configurations causes the portion of the circuitry to operate as a differential driver circuit, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 12, Panigrahi and Apostol teach everything claimed as applied above (see claim 10). Further, Panigrahi discloses (see figures 1-5) the circuitry (figure 1, part 104), when used with any of the first configuration (figure 5, part 110; third mode [single-ended voltage signaling mode]), the second configuration  (figure 4, part 110; second mode [single-ended current signaling mode]), and the third configuration (figure 3, part 110; first mode [differential signaling mode]), comprises at least one redundant component (figures 2-5, parts 252, 254, 256 and 258), wherein the redundant component (figures 2-5, parts 252, 254, 256 and 258) is a common component (figures 2-5, parts 252, 254, 256 and 258) to the circuit  (figure 1, part 104) resulting from the first configuration (figure 5, part 110; third mode [single-ended voltage signaling mode]), the circuit (figure 1, part 104) resulting from the second configuration  (figure 4, part 110; second mode [single-ended current signaling mode]), and the circuit (figure 1, part 104) resulting from the third configuration (figure 3, part 110; first mode [differential signaling mode]). Panigrahi does not expressly disclose via configuration.
Apostol teaches (see figures 1-34) via configuration (figure 4, parts through configuration at 45).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol and obtain the circuitry, when used with any of the first via configuration, the second via configuration, and the third via configuration, comprises at least one redundant component, wherein the redundant component is a common component to the circuit resulting from the first via configuration, the circuit resulting from the second via configuration, and the circuit resulting from the third via configuration, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Regarding claim 13, Panigrahi and Apostol teach everything claimed as applied above (see claim 10). Further, Panigrahi discloses (see figures 1-5) a single-ended voltage-mode driver circuit  (figure 5, part 110; third mode [single-ended voltage signaling mode]), a current-mode driver circuit  (figure 4, part 110; second mode [single-ended current signaling mode]), a differential driver (figure 3, part 110; first mode [differential signaling mode]), or a combination thereof (figure 2). However, Panigrahi does not expressly disclose the second one or more masks for the vias replaces at least one or more masks.
Apostol teaches (see figures 1-34) the second one or more masks for the vias replaces at least one or more masks  (figure 4, parts 45) (column 1; lines 25-58; contain logic cells that further contain look up tables and interconnects, which may be patterned by a single via mask… The current invention provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages over FPGAs or significant reduction in the number of required masks compared with Standard Cell solutions).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to configure the multiples configuration of Panigrahi with the via layer features as taught by Apostol and obtain the second one or more masks for the vias replaces at least one or more masks associated with a single-ended voltage-mode driver circuit, a current-mode driver circuit, a differential driver, or a combination thereof, because it provides a set of configurable components, many of which may reside together on one semiconductor device, and are configurable by a single via change, the same customization as is done for the rest of the design, resulting in either considerable performance and space advantages or significant reduction in the number of required masks (column 1; lines 51-58).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.O.R. /
Examiner, Art Unit 2839

	
	


	/THIENVU V TRAN/                                                Supervisory Patent Examiner, Art Unit 2839